DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/23/2022 has been entered.


Claim Objections
Claim 33 is objected to because of the following informalities: in the third line from the end of the claim, “selected from group” should be “selected from the group”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 45-46 and 49-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 45-46 and 49-52 recites the limitation "the element" or “the element’s”. There is insufficient antecedent basis for these limitations in the claims. For purposes of examination, the claims are interpreted to further limit “the film” of independent claim 33.


Claim Rejections - 35 USC § 103
Claims 33-35, 39-52, and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hugo (US 2004/0018360).
Regarding claims 33 and 45-46:
Hugo discloses a dark flat element, i.e., a film, having a substrate and a coating wherein both are pigmented to be dark in the visible range while having high reflection in the near-infrared range [0001]. While there is no disclosure that the element or film is “used in the application selected from [the] group consisting of a bitumen shingle, a concrete shingle, a plastic sheathing of a house, a plastic window frame, a blind and an external plaster” as presently claimed, these limitations are considered to be intended uses of the film, which do not provide any distinct definition or structural difference between the claimed invention and the prior art. Given that the prior art discloses a film that is otherwise identical to that set forth in the present claims, as explained further below, it is capable of performing the recited purpose or intended use.
The substrate itself has a high reflection in the near-infrared range [0011]. Reflection off the substrate in the visible light range is less than 50% and in the infrared range greater than 60% [0012-0013]. Materials useful for the substrate include plastics [0019]. Hugo discloses foamed substrates made from the inclusion of hollow microbeads, i.e., “light fillers” [0034]. The coloration of the substrate is caused by the use of dyes or pigments [0022]. Suitable dyes include those presently claimed [0023]. The substrate may also contain a first pigment that is the same as presently claimed first pigment d) [0024] and a second pigment that is the same as presently claimed second pigment e) [0025].
Additionally, Hugo also teaches the coating itself is visibly dark while being reflective in the near-infrared range [0011]. The coating comprises a first pigment that is the same as presently claimed first pigment d) and a second pigment that is the same as presently claimed second pigment e) [0014]. Hugo provides an example of one such coating comprising hollow microbeads, i.e., “light fillers” [0127].
The examiner submits either of Hugo’s substrate or coating meets the present limitation of a combination of a plastic support material and components incorporated into the plastic support material as claimed.
Hugo is silent with regard to the heat conductivity claimed. Given Hugo discloses the use of the same materials as presently claimed, the examiner takes the position that Hugo’s substrate and coating intrinsically satisfy the presently claimed conductivity requirement. Additionally, one of ordinary skill in the art seeking to practice Hugo's invention of a material that does not retain heat upon exposure to sunlight would naturally seek to reduce the heat conductivity of the material, for example by varying the amounts of oxides and/or microbeads used, so that the material resists heating up. At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of material used to control for the heat conductivity, including values within the presently claimed range, to prevent the material from heating up.
Hugo is silent with regard to the bulk density of the element. Given Hugo discloses the use of the same materials as presently claimed, the examiner takes the position that Hugo’s substrate and coating intrinsically satisfy the presently claimed density requirement. Additionally, one of ordinary skill in the art seeking to practice Hugo's invention of a material that does not retain heat upon exposure to sunlight would naturally seek to reduce the density of the material, for example by varying the amounts of oxides and/or microbeads used, so that the material resists heating up. As known in the art, foam coffee cups are highly effective at being thermal insulators because the foam comprises air trapped within a polymer matrix. At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of material used to control for the density, including values within the presently claimed range, to prevent the material from heating up.
Regarding claims 34-35:
Plastics for the substrate include those presently disclosed [0019-0020]. As the polymers are the same as presently claimed, the examiner takes the position they can be reactively crosslinked and thermoplastic as presently claimed.
Binders for the coating include those presently disclosed [0027-0028]. As the polymers are the same as presently claimed, the examiner takes the position they can be reactively crosslinked and thermoplastic as presently claimed.
Regarding claims 39-41:
Dyes and pigments include those presently disclosed [0023-0025].
Regarding claims 42-44:
Hugo discloses the use of the same fillers as presently claimed [0026]. It is clear they intrinsically have the same properties as presently claimed.
Regarding claims 47-48:
The substrate has the reflection properties presently claimed [0031-0032].
Regarding claim 49:
Given Hugo discloses the same fillers as presently claimed, the examiner takes the position the fillers increase the reflection properties of the substrate as presently claimed.
Regarding claim 50:
Either of the substrate or coating is a layer as claimed.
Regarding claims 51 and 54:
A skilled artisan would recognize that the element taught by Hugo is designed to be used with other materials without infrared reflecting components. For example, the plastic substrate and coating can be used on top of another material, such as metal, in a vehicle. At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the element with another material without the presently disclosed components.
Regarding claim 52:
The substrate and coating are identical/different variants of the film in two layers.
Additionally, multiple elements combined constitute a mere duplication of parts. See MPEP 2144.04. At the time of the invention, it would have been obvious to one of ordinary skill in the art to use multiple layers of the substrate or coating to improve the ability of the given object to resist heating upon exposure to sunlight.


Claims 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hugo (US 2004/0018360) in view of Torobin. (US 4,303,736).
Regarding claims 36-37:
Hugo discloses the use of plastic or glass microbeads, which are “light fillers” [0034]. 
Hugo is silent with regard to the density of the microbeads.
Torobin discloses hollow plastic microspheres can be used as a filler that imparts heat insulation properties (col 4 ln 67+).The microspheres preferably have an average bulk density of 0.5-1.5 lb/ft3, which equals 0.008-0.024 g/cm3.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the microspheres taught by Torobin as the microbeads taught by Hugo to improve the heat insulation properties of the substrate.
Regarding claim 38:
The present claim contains a product-by-process limitation. The final product of Hugo in view of Torobin would be indistinguishable from the final product presently claimed.


Claim 53 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hugo (US 2004/0018360) in view of Krauthauser et al. (US 5,962,143).
Regarding claim 53:
Hugo is silent with regard to an additional lacquer.
Lacquer coatings were known in the art. For example, Krauthauser discloses a heat radiation reflecting coating (col 1 ln 5+). Krauthauser teaches the use of a clear lacquer applied to the top of the coating (col 5 ln 8-12).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to apply an additional clear lacquer to Hugo’s invention to further protect the substrate.


Claims 33-52 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hugo (US 2004/0018360) in view of Nagashima et al. (JP 11-323197) or Takahashi et al. (JP 2000-126678).
Note: Citations of JP ‘197 refer to the machine translation filed 6/4/2013 in parent application number 11/791,825. Citations of JP ‘678 refer to the machine translation filed 6/4/2013 in parent application number 11/791,825.
Regarding claims 33 and 45-46:
Hugo discloses a dark flat element, i.e., a film, having a substrate and a coating wherein both are pigmented to be dark in the visible range while having high reflection in the near-infrared range [0001]. While there is no disclosure that the element or film is “used in the application selected from [the] group consisting of a bitumen shingle, a concrete shingle, a plastic sheathing of a house, a plastic window frame, a blind and an external plaster” as presently claimed, these limitations are considered to be intended uses of the film, which do not provide any distinct definition or structural difference between the claimed invention and the prior art. Given that the prior art discloses a film that is otherwise identical to that set forth in the present claims, as explained further below, it is capable of performing the recited purpose or intended use.
The substrate itself has a high reflection in the near-infrared range [0011]. Reflection off the substrate in the visible light range is less than 50% and in the infrared range greater than 60% [0012-0013]. Materials useful for the substrate include plastics [0019]. Hugo discloses foamed substrates made from the inclusion of hollow microbeads, i.e., “light fillers” [0034]. The coloration of the substrate is caused by the use of dyes or pigments [0022]. Suitable dyes include those presently claimed [0023]. The substrate may also contain a first pigment that is the same as presently claimed first pigment d) [0024] and a second pigment that is the same as presently claimed second pigment e) [0025].
Additionally, Hugo also teaches the coating itself is visibly dark while being reflective in the near-infrared range [0011]. The coating comprises a first pigment that is the same as presently claimed first pigment d) and a second pigment that is the same as presently claimed second pigment e) [0014]. Hugo provides an example of one such coating comprising hollow microbeads, i.e., “light fillers” [0127].
The examiner submits either of Hugo’s substrate or coating meets the present limitation of a combination of a plastic support material and components incorporated into the plastic support material as claimed.
Hugo is silent with regard to the heat conductivity claimed and the bulk density of the substrate and coating. 
Nagashima discloses a coating having heat insulating properties (abstract). The coating comprises ceramic bubbles that lower the coating's thermal conductivity to below 0.25 W/(m•K) [0042-0043]. An exemplary coating has a specific gravity of about 1.2 [0068].
Takahashi discloses a coating having excellent reflection in the IR spectrum (abstract).Takahashi teaches the addition of hollow particles, such as empty capsids and ceramic balloons [0023]. The balloons have a specific gravity between 0.16-0.6 [0025]. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use microspheres (i.e., bubbles or balloons) as taught by Nagashima or Takahashi to control the heat insulating properties of the substrate or coating of Hugo, including over values for heat conductivity presently claimed. The density of the microspheres would result in bulk density as presently claimed.
Regarding claims 34-35:
Hugo teaches plastics for the substrate include those presently disclosed [0019-0020]. As the polymers are the same as presently claimed, the examiner takes the position they can be reactively crosslinked and thermoplastic as presently claimed.
Hugo teaches binders for the coating include those presently disclosed [0027-0028]. As the polymers are the same as presently claimed, the examiner takes the position they can be reactively crosslinked and thermoplastic as presently claimed.
Regarding claims 36-37:
Nagashima discloses ceramic bubbles [0042]. The examiner submits these intrinsically have a density as claimed because they are the same as presently claimed.
Takahashi discloses ceramic balloons having a specific gravity between 0.16-0.6 [0025]. 
Regarding claim 38:
The present claim contains a product-by-process limitation. The final product of Hugo in view of Takahashi would be indistinguishable from the final product presently claimed.
Regarding claims 39-41:
Hugo discloses dyes and pigments include those presently disclosed [0023-0025].
Regarding claims 42-44:
Hugo discloses the use of the same fillers as presently claimed [0026]. It is clear they intrinsically have the same properties as presently claimed.
Regarding claims 47-48:
Hugo teaches the substrate has the reflection properties presently claimed [0031-0032].
Regarding claim 49:
Given Hugo discloses the same fillers as presently claimed, the examiner takes the position the fillers increase the reflection properties of the substrate as presently claimed.
Regarding claim 50:
Either of the substrate or coating is a layer as claimed.
Regarding claims 51 and 54:
A skilled artisan would recognize that the element taught by Hugo is designed to be used with other materials without infrared reflecting components. For example, the plastic substrate and coating can be used on top of another material, such as metal, in a vehicle. At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the element with another material without the presently disclosed components.
Regarding claim 52:
The substrate and coating are identical/different variants of the film in two layers.
Additionally, multiple elements combined constitute a mere duplication of parts. See MPEP 2144.04. At the time of the invention, it would have been obvious to one of ordinary skill in the art to use multiple layers of the substrate or coating to improve the ability of the given object to resist heating upon exposure to sunlight.


Claim 53 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hugo (US 2004/0018360) in view of Nagashima et al. (JP 11-323197) or Takahashi et al. (JP 2000-126678) as applied above and further in view of Krauthauser et al. (US 5,962,143).
Regarding claim 53:
Hugo is silent with regard to an additional lacquer.
Lacquer coatings were known in the art. For example, Krauthauser discloses a heat radiation reflecting coating (col 1 ln 5+). Krauthauser teaches the use of a clear lacquer applied to the top of the coating (col 5 ln 8-12).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to apply an additional clear lacquer to Hugo’s invention to further protect the substrate.


Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive.

Applicant argues Hugo’s invention is used in automobiles whereas the claimed invention requires 
the film to be used in the application selected from the group consisting of a bitumen shingle, a concrete shingle, a plastic sheathing of a house, a plastic window frame, a blind and an external plaster (p7-8).
The examiner has fully considered the amended claim language and Applicant’s arguments, but respectfully maintains the rejections. As discussed in the current rejections, the examiner takes the position that the noted claim language describes an intended use of the claimed film that does not provide any structural difference between the prior art and the claimed invention. Therefore, the examiner submits the prior art film falls within the scope of the present claims. The examiner additionally notes that “a plastic window frame” is a feature that can be found in vehicles, as would be known by one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rametsteiner (DE 4406613) discloses a polymer foam comprising infrared-reflective pigments [abstract].
Shiao (US 20050072114) discloses “Solar-reflective roofing granules having deep-tone colors are formed by coating base mineral particles with a coating composition including an infrared-reflective pigment. Color is provided by colored infrared pigment, light-interference platelet pigment, or a metal oxide.” [abstract].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787